DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 and 19-21 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance.
An updated search has been performed and applicant’s remarks filed on 03/17/2022 have been fully considered, and these remarks, in combination with the amendment filed therein have overcome the submitted prior art. The closet prior art of record, Hu et al. (US 2021/0273883 A1) individually or in any reasonable combination fails to fairly show or suggest claimed underlined features of each independent claim 1, 9 and 16 as described below:
Regarding claim 1, A method comprising: configuring, by a network device, an interface of the network device as a recirculation interface, the configuring causing a network packet sent by the network device to the recirculation interface to be looped back to the network device; receiving, by the network device, a flow entry to be installed into a flow table of the network device, the flow entry including a set of match fields and a set of actions, the set of match fields specifying one or more criteria for matching network packets to the flow entry, the set of actions specifying one or more actions to be taken on a matched network packet; determining, by the network device, that the set of actions include an action for matching the matched network packet against flow entries of another flow table of the network device; and in response to the determining, modifying the flow entry to be installed by replacing the action with one or more new actions for: adding a metadata field to the matched network packet; setting a value of the metadata field to an identifier of the another flow table; and sending the matched network packet, with the metadata field, to the recirculation interface; and installing the modified flow entry into the flow table.
	Regarding claim 9, A non-transitory computer readable storage medium have stored thereon program code executable by a network device, the program code comprising: code that causes the network device to receive a flow entry to be installed into a flow table of the network device, the flow entry including a set of match fields and a set of actions, the set of match fields specifying one or more criteria for matching network packets to the flow entry, the set of actions specifying one or more actions to be taken on matched network packets; code that causes the network device to, if the flow table is not a first flow table in a plurality of sequentially ordered flow tables, add a first new match field to the set of match fields specifying that the matched network packets should include a metadata field, with a value of the metadata field set to the identifier of the flow table; and -4-Application No.: 16/703,741PATENTcode that causes the network device to, if the flow table is the first flow table, add a second new match field to the set of match fields specifying that the matched network packets should not include the metadata field; and code that causes the network device to, if the set of actions include an action for matching the matched network packets against flow entries of another flow table of the network device, replace the action with one or more new actions for: adding the metadata field to the matched network packets; setting the value of the metadata field to an identifier of the another flow table; and sending the matched network packets, with the metadata field, to a recirculation interface.
Regarding claim 16, A network device comprising: a packet processor; a plurality of interfaces including a recirculation interface; and a plurality of hardware lookup tables, wherein the packet processor: receives a network packet on an interface in the plurality of interfaces; matches the network packet against flow entries in the plurality of hardware lookup tables in parallel; identifies a match between the network packet and a first flow entry in a first hardware lookup table, wherein the first flow entry is produced by the network device by: receiving a flow entry to be installed into a flow table of the network device, the flow entry to be installed including a set of match fields and a set of -6-Application No.: 16/703,741PATENT Response Dated: March 17, 2022 actions, the set of match fields specifying one or more criteria for matching network packets to the first flow entry, the set of actions specifying one or more actions to be taken on a matched network packet; determining that the set of actions include an action for matching the matched network packet against flow entries of another flow table of the network device; and; in response to the determining, modifying the flow entry to be installed by-replacing the action with one or more new actions for: adding a metadata field to the matched network packet; setting a value of the metadata field to an identifier of the another flow table; and sending the matched network packet, with the metadata field, to the recirculation interface; and in response to identifying the match, executes the one or more actions in the modified first flow entry. 
	Therefore, the independent claims 1, 9 and 16 together with their respective dependent claims are allowed for the reason given above. 
	Claims 2-8, 21 and 10-15 and 17, 19-20 are allowed since they depend on claims 1, 9 and 16 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        5/16/2022
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473